Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WECHSLER (US 2017/0080815 A1, hereinafter WECHSLER).
       
    PNG
    media_image1.png
    431
    596
    media_image1.png
    Greyscale

As per claims 1, 19 and 20 WECHSLER discloses a wireless charger (See Fig.2, Item#1, Item#1 and Par.106, discloses an inductive power transfer pad), comprising:
a housing, defining an opening hole (See Fig.5, Item#9 and Par.129, disclose a recess of a housing 8 in which plate member 4 is placed);
a lifting module, received in the housing and movable up and down in the housing (See Fig.5, Item#114, and Par.5, disclose an actuator arranged within recess 9, the actuator controls scissor lift 19 to move out of the recess 9 or back into the recess);
a translation module, disposed on the lifting module and capable of translating in the housing and movable up and down along with the lifting module (See Par.124, discloses a translation stage 22 mounted on the movable part 3);
a charging module, arranged on the translation module, configured to charge a device to be charged, and capable of translating in the housing along with the translation of the charging module (See Fig.4, Item#4 and Par.72, discloses the plate comprises a primary winding structure); and
a connecting module, disposed on the lifting module, arranged correspondingly to the opening hole, and configured to be connected to the device to be charged, wherein the lifting module is capable of driving the connecting module to move up and down and be further exposed out of the housing from the opening hole (See Fig.6, Item#3, discloses the movable part connects the lifting module to the charging plate 4 which moved up and down according to the actuator 19).

As per claim 2, WECHSLER discloses the wireless charger as claimed in claim 1 as discussed above, wherein the lifting module comprises: 
a lifting bracket, configured to carry the charging module and the connecting module (See Fig.5, Item#19 and Par.129, disclose a scissor lift); and a first driving assembly, disposed on an outer periphery of the lifting bracket, connected to the lifting bracket (See Fig.5, Item#14 and Oar,129, disclose an actuator), and configured to drive the lifting bracket to move up and down (See Par.129, discloses the actuator which controls the movement of the scissor lift).

As per claim 3, WECHSLER discloses the wireless charger as claimed in claim 2 as discussed above, wherein the first driving assembly comprises: a lifting rack (See Fig.6, Item#3 a movable part), connected to the lifting bracket (See Fig.5, Item#19); and a first deceleration mechanism for lifting, having an output gear movable up and down along the lifting rack and configured to drive the lifting bracket to move up and down (See Figs.2 and 4, disclose the charger comprises a mechanism which an lift or lower the charging plate 4).

As per claim 4, WECHSLER discloses the wireless charger as claimed in claim 2 as discussed above, wherein the lifting bracket further comprises a guiding element, and the guiding element is disposed on the outer periphery of the lifting bracket and spaced apart from the first driving assembly (See Par.127, discloses “the lifting mechanism comprises four motion guides 17 (e.g. guide rails), wherein the motion guides 17 may be formed by the sidewalls 18 of the recess 9. The motion guides 17 are inclined and extend upwards. At least one element (not shown, for example a bearing element) of the movable part 3 may engage (e.g. project into) each of the motion guides 17, so that motion of the bearing elements and thereby the movable part 3 is guided while the lifting mechanism is operated.”); and
the wireless charger further comprises a frame, the frame has an inner sidewall, a guiding rail is disposed on the inner sidewall of the frame, and the guiding element is cooperatively connected to the guiding element and movable along the guiding rail (See Par.127, discloses “the lifting mechanism comprises four motion guides 17 (e.g. guide rails), wherein the motion guides 17 may be formed by the sidewalls 18 of the recess 9. The motion guides 17 are inclined and extend upwards).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WECHSLER in view of HUANG et al. (CN208908373, hereinafter HUANG).
As per claim 5, WECHSLER discloses the wireless charger as claimed in claim 2 as discussed above, however WECHSLER does not disclose wherein the lifting module comprises a raising switch; and when the lifting module raises to a preset position, the raising switch is triggered to control the lifting module to stop raising up.
HUANG discloses a wireless charging mechanism comprising a lifting module including a raising switch; and when the lifting module raises to a preset position, the raising switch is triggered to control the lifting module to stop raising up (See Page 3, lines 9-13, disclose a toggle button which is actuated to lift or lower the charging coil).
WECHSLER and HUANG are analogous art since they both deal with movable wireless chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WECHSLER with that of HUANG by adding the toggle switch for the benefit of allowing the user to manually adjust the position of the coil.

As per claim 18, WECHSLER discloses the wireless charger as claimed in claim 1 as discussed above, however WECHSLER does not disclose wherein the lifting module comprises a first reduction gearbox for lifting, and the translation module comprises a second reduction gearbox for translation; each of the first reduction gearbox for lifting and the second reduction gearbox for translation comprises a box body, a plurality of gears, and a plurality of gear shafts; and the plurality of gears and the plurality of gear shafts are disposed in the box body, and at least two of the plurality of gears are located on the same gear shaft.
HUANG discloses a wireless charger comprising a lifting module comprising a first reduction gearbox for lifting the charging coil (See Page 3, last paragraph, disclose “the moving charging plate 5 of one side is set at the bottom of the rack 51, the rack 51 with the teeth of the drive mechanism are engaged with each other, rotated by a gear driving mechanism to drive the rack 51 to move up and down to realize moving charging plate 5 to move. the driving mechanism comprises a roller transmission mechanism, a screw rod transmission mechanism 41 or a gear transmission mechanism 42, the rack 51 and the roller transmission mechanism, a screw rod transmission mechanism 41 or gear transmission mechanism 424 the gear is engaged by a roller transmission mechanism, a screw rod transmission mechanism 41 or gear transmission mechanism 42 connecting the power mechanism; the power mechanism is an electric drive mechanism or manual pushing mechanism”).
WECHSLER and HUANG are analogous art since they both deal with movable wireless chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WECHSLER with that of HUANG by adding the first reduction gearbox and the second reduction gearbox for the benefit of controlling the speed of raising and lowering the charging plate.

Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over WECHSLER in view of TERAO et al. (US 8,519,666 B2, hereinafter TERAO).
As per claims 7-8, WECHSLER discloses the wireless charger as claimed in claim 2 as discussed above, wherein the translation module comprises: a translation bracke configured to support the charging module (See Fig.6, Item#22 and Par.131, discloses “The translation stage 22 is designed and arranged such that a translational movement can be performed in a longitudinal direction x and a lateral direction y, wherein a plane spanned by the longitudinal direction x and the lateral direction y is parallel to an upper surface 6 of the plate member 4”). However, WECHSLER does not disclose a second driving assembly, connected to the translation bracket and configured to drive the translation bracket to translate.
TERAO discloses a wireless charging system comprising a translation module and a second driving assembly, connected to the translation bracket and configured to drive the translation bracket to translate (See Fig.2, Items#22A and 22B, and Col.10, lines 37-63, disclose servomotors to move the coil in the X-Y direction).
WECHSLER and TERAO are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WECHSLER with that of TERAO by adding the servomotors for the benefit of improving the charging efficiency by enhancing the alignment between the charger and the charge receiving device.

As per claims 9-10, WECHSLER and TERAO disclose the wireless charger as claimed in claim 8 as discussed above, wherein the second driving assembly further comprises:
a linear bearing, wherein the translation bracket is fixedly arranged on the linear bearing (See Fig.5, Item#24B, discloses a block not on the Y-axis rod to allow the coil 11 to move);
and a shaft, wherein the linear bearing is slidably sleeved on the shaft, the shaft has an axial direction the same as an axial direction of the translation rack, and both ends of the shaft are fixed to the lifting bracket (See TERAO, Fig.2, Items#23A and 23B, disclose shafts on which the coil 11 is slidable in the x and y directions).

As per claim 11, WECHSLER and TERAO disclose the wireless charger as claimed in claim 7 as discussed above, wherein the second driving assembly for translation further comprises a first translation switch and a second translation switch, the first translation switch and the second translation switch are located at two opposite ends of a translation path of the translation bracket, respectively;
wherein when the translation bracket moves to one of two opposite ends of the translation path, the first translation switch or the second translation switch is configured to control the second driving assembly for translation to stop driving the translation bracket to move (See TERAO, Fig.3, Items#22A and 22B, disclose translation servomotors for moving the coil in the x and y directions).
Claim(s) 6 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WECHSLER.
As per claims 12-17, WECHSLER discloses the wireless charger as claimed in claim 1 as discussed above, however WECHSLER does not disclose further comprising a dustproof module, wherein the dustproof module is disposed correspondingly to the opening hole of the housing; wherein the dustproof module comprises a dustproof door and a third driving assembly for the dustproof door, the third driving assembly for the dustproof door is connected to the dustproof door and configured to drive the dustproof door to move so as to open or close the opening hole. The examiner discloses a charger mechanism which is compact when charging plate in the lowered position, and expandable when the plate is elevated from the charger base (See Fig.2, Item#1), it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WECHSLER by adding a dustproof door which is opened when the charging plate is actuated to elevate from the recess for the benefit of protecting the elements of the charger from debris being disposed on the charging surface.
As per claim 6, WECHSLER discloses the wireless charger as claimed in claim 2 as discussed above, wherein the connecting module comprises:
a bearing bracket, having a bottom and a top opposite to the bottom; wherein the bottom of the bearing bracket is disposed on the lifting module (See Fig.5, Item#19, discloses scissor lift the bottom connected to the base and the top connected to the plate 4). However, WECHSLER does not disclose an adhesive layer, disposed on the top and configured to fix the device to be charged. However adding a non friction surface to the charging surface would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the benefit of ensuring the charge receiving device is secured to the charging surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859